768 N.W.2d 85 (2009)
JUVENILE LAW GROUP OF the LEGAL AID and Defender Association, Inc., of Detroit, George Eddie Long, and Desiree Mallory-Bey, Plaintiffs,
v.
CHIEF JUDGE OF the WAYNE COUNTY CIRCUIT COURT, Presiding Judge of the Wayne County Circuit Court, Family Division  Juvenile, Defendants.
Docket No. 139204.
Supreme Court of Michigan.
July 10, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The complaint for superintending control is considered, and relief is DENIED, because the Court is not persuaded that it should grant the requested relief. The motions for miscellaneous relief are DENIED.